Name: COUNCIL REGULATION (EEC) No 2803/93 of 11 October 1993 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (fourth series 1993)
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  agricultural activity;  chemistry
 Date Published: nan

 No L 256/2 Official Journal of the European Communities 14. 10 . 93 COUNCIL REGULATION (EEC) No 2803/93 of 11 October 1993 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (fourth series 1993) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas, however ; this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ;Having regard to the proposal from the Commission, Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quantities drawn by that economic union may be carried out by any one of its members, Whereas production in the Community of certain agricul ­ tural and industrial products will remain in the course of 1993 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a considerable extend on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1993 taking account of the need not to disturb the markets for such products nor the develop ­ ment of Community production ; HAS ADOPTED THIS REGULATION : Article 1 Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; From the date of entry into force of this Regulation until 31 December 1993 the duties applicable to imports of the following products shall be suspended at the levels and up to the limits of the Community tariff quotas shown below : Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; Order CN code No (') Description Quota volume Quota Duty (%) 09.2863 ex 8473 30 90 Thin-film magnetic heads of Winchester technology capable of 400 000 pieces 0 recording to a density of 78 tracks or more per millimetre, for the incorporation in hard disc storage units with an external disc diameter not exceeding 8,89 cm (3,5 inches) (a) 09.2865 ex 8540 91 00 Molybdenum chrome steel frames for the manufacture of 533,4 550 000 pieces 0 mm ( ± 1,0 mm) (21 inches), 635,0 mm ( ± 1,0 mm) (25 inches) or 736,6 mm ( ± 1,0 mm) (29 inches) cathode-ray tubes (a) 09.2867 ex 3207 40 90 Glass granulate, containing by weight : 60 tonnes 0  73 % or more but not more than 77 % of silicon dioxide,  12 % or more but not more than 18 % of diboron trioxide and,  4 % or more but not more than 8 % of polyethylene glycol 14. 10 . 93 Official Journal of the European Communities No L 256/3 Order CN code No (') Description Quota volume Quota Duty (%) 09.2869 ex 3207 40 90 Glassfrit, containing by weight : 350 tonnes 0  73 % or more but not more than 76 % of lead monoxide,  10 % or more but not more than 16 % of zinc oxide and,  7 % or more but not more than 1 1 % of diboron trioxide 09.2871 ex 7011 20 00 Glass face-plate : 345 000 pieces 0'  with a diagonal measurement of 544,5 mm ( ± 1,6 mm) and of dimensions of 452,4 x 356 mm ( ± 1,6 mm) or with  a diagonal measurement of 723 mm ( ± 3 mm) and of dimensions of 602 x 477 mm ( ± 2 mm), for the manufac ­ ture of colour cathode-ray tubes (a) 09.2875 ex 0601 10 90 Tuberous roots of the species 'Rumohra adlantiformis', dormant. 5 000 000 pieces 0 (') See Taric codes in the Annex. (a) Checks on their prescribed end-use shall be carried out pursuant to the relevant Community provisions. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. If a Member States does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings, shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the avai ­ lable balance so permits. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 11 October 1993. For the Council The President J.-M. DEHOUSSE No L 256/4 Official Journal of the European Communities 14. 10. 93 ANNEX Order No CN codes Taric codes 09.2863 ex 8473 30 90 8473 30 90*85 09.2865 ex 8540 91 00 8540 91 00*94 09.2867 ex 3207 40 90 3207 40 90*30 09.2869 ex 3207 40 90 3207 40 90*40 09.2871 ex 7011 20 00 7011 20 00*70 09.2875 ex 0601 10 90 0601 10 90*10